Title: From George Washington to William Pearce, 12 July 1795
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia 12th July 1795
          
          Your letter of the 5th, and the reports of the preceeding week, have been received. I am glad to hear your wheat harvest is secured. If it yields well it will be fortunate as there is no doubt of the price being good. The Indian corn will have no cause to complain from the want of heat, for some days past.
          If nothing more than I foresee at present, happens to prevent it, I shall leave this place (with my family) for Mount Vernon on Wednesday next, the 15th instt, but when I shall arrive at it, is more difficult to decide, as the weather is extremely hot, and my horses very fat. These circumstances must, at any rate, cause my movements to be slow; or I shall hazard too much in my horses.
          Hoping soon to be with you, I shall add no more than to wish you b⟨e⟩tter health; and that your oat & Hay harvest may prove good. I am Yo⟨ur friend⟩
          
            Go: Wash⟨ington⟩
          
        